 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdvance Industries Division-Overhead Door Corpo-ration and Fox RiverValleyDistrict Council of Car-penters,LocalUnion 2497,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO.Case 30-CA-2392October 31, 1974SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn June 28, 1974, Administrative Law Judge Well-ington A. Gillis issued the attached Decision in thisproceeding. Thereafter, the Charging Party filed ex-ceptions and a supporting brief, and the Respondentfiled a brief in opposition to the Charging Party'sexceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.IT IS HEREBY FURTHER ORDERED that the electionheld on April 19, 1973, among Respondent's employ-ees in Case 30-RC-1944 be set aside, that the Re-gional Director's Supplemental Decision and Certifi-cation of Representative of May 25, 1973, designat-ing the Union as collective-bargaining representativefor Respondent's employees be rescinded, and thatthe Board's Decision and Order, dated November 26,1973, finding that the Respondent had unlawfully re-fused to bargain with the Union be vacated.'IT IS ALSO FURTHER ORDERED that the Regional Di-rector for Region 30 take the appropriate action con-sistentwith the above findings and conclusions inregard to Case 30-RC-1944.DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Administrative Law Judge: OnDecember 18, 1972, Fox River Valley District Council ofCarpenters, Local Union 2497, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, hereinafterreferred to as the Union, filed a representation petitionunder Section 9(c) of the National Labor Relations Act,hereinafter referred to as the Act, in Case 30-RC-1944, seeking certification as the collective-bargaining rep-resentative for the production and maintenance employeesof Advance Industries Division-Overhead Door Corpora-tion, hereinafter referred to as the Respondent or the Com-pany. Thereafter, pursuant to a Decision and Direction ofElection issued by the Regional Director for Region 30 onMarch 19 and 20, 1973, an election was held on April 19,1973, the results of which revealed that 73 votes were castfor and 65 against the Union, with 7 challenged ballots, anumber insufficient to affect the results of the election.Timely objections to conduct affecting the results of theelection were filed on April 25, 1973, by the Respondent.Pursuant to an investigation the Regional Director, onMay 25, 1973, issued his Supplemental Decision and Certi-fication of Representative, certifying the Union as the col-lective-bargaining representative of the Respondent's em-ployees in the production and maintenance unit. Thereaf-ter, on June 19, 1973, the Board denied the Respondent'srequest for review of the Regional Director's SupplementalDecision, thereby adopting the Regional Director's Certifi-cation of the Union.Pursuant to an unfair labor practice charge filed by theUnion on July 6, 1973, in the instant proceeding, the Act-ing Regional Director, on July 11, 1973, issued a complaintalleging violation of Section 8(a)(1) and (5) of the Act. TheRespondent, in its answer to the complaint filed on July 16,1973, admitted the allegations of the complaint material tothe instant proceeding but denied the legal effect or validi-ty of the Board's May 25, 1973, certification. Thereafter,pursuant to a Motion for Summary Judgment filed by theGeneral Counsel on August 13, 1973, and a subsequentorder of the Board transferring the proceeding to itself, theBoard, on November 26, 1973, issued its Decision and Or-der in this matter,' finding that the Respondent had en-gaged in unfair labor practices in violation of Section8(a)(5) and (1) of the Act and ordering it, upon request, tobargain with the Union as the exclusive representative ofits employees in the appropriate unit.On November 27, 1973, the Respondent petitioned theUnited States Court of Appeals for the Seventh Circuit forreview of the Board's Decision and Order. On January 14,1974, the Respondent requested the Board to reconsider itsDecision and Order in light of the decision of the UnitedStates Supreme Court inN.L.R.B. v. Savair Mfg. Co., 414U.S. 270, rendered on December 17, 1973. Thereafter, onJanuary 16, 1974, the Court of Appeals for the Seventh'207 NLRB 548 (1973)'207 NLRB 548214 NLRB No. 79 ADVANCE INDUSTRIES DIV.Circuit granted the Board'smotion to hold the proceedingsthereininabeyancependingresolutionoftheRespondent's request for reconsideration before the Board.On April 22,1974, the Board issued its Order GrantingMotion,stating therein that the matters raised by the Re-spondent with respect to theSavatrissue could best beresolved at a hearing thereon.The Board ordered that ahearing be held before an Administrative Law Judge "forthe purpose of receiving evidence on the issues raised bytheRespondent'sRequest for Reconsideration,"and di-recting that the judge prepare and serve on the parties adecision containing findings of fact,conclusions of law,and recommendations based on the evidence received.Pursuant to the Order of the Board,this case was triedbefore me on May 30, 1974,atAppleton,Wisconsin. Allparties were represented by counsel,and were afforded fullopportunity to examine and cross-examine witnesses, to in-troduce evidence pertinent to the issues,and to engage inoral argument.Subsequent to the close of hearing,timelybriefswere submitted by counsel for the Charging Partyand the Respondent.Upon the entire record in this case,and from my obser-vation of the witnesses,and their demeanor on the witnessstand,and upon substantial,reliable evidence"consideredalong with the consistency and inherent probability of tes-timony"(Universal CameraCorp. v. N.L.R.B.,340 U.S. 474,496), I make the following:FINDINGSAND CONCLUSIONSThe matter raised by the Respondent in its Request forReconsideration with respect to theSavairissue,uponwhich the Board directed the instant hearing, involves thatportion of the Employer's objection to conduct affectingthe results of the election which asserts that,The Union, by its agents and others whom it encour-aged and/or supported, interfered in the election bysoliciting employees to sign membership applicationcards containing a pledge which coerced and inter-fered with employees in the exercise of their right tovote and which imposed on those who signed suchcards the obligation to vote for the Union or be inviolation of the pledge set forth therein. The Union,by itsagentsand others whom it encouraged and/orsupported, induced employees to sign the membershipapplication cards containing the above mentionedcoercive pledge by telling them that if they signed suchapplications prior to the election their membership feewould be $1.00, whereas if they signed applications orotherwise attempted to loin the Union after the elec-tion the membership or initiation fee would be $25.00or more.The Union, by its agents and others whom it encour-aged and/or supported, advised employees that if theyjoined the Union prior to the election [and the Unionwas successful] their membership fee and/or intitia-tion fee would be $1.00, otherwise it would be $25.00or more.2519The record herein reveals that the Union commenced itsorganizingcampaign among the employees at theRespondent's plant in November 1972. During the periodbetween November and the election on April 19, 1973, theUnion conducted four general meetings attended by theRespondent employees, two of which were held at the "Su-per Bowl" on January 15 and April 16, 1973, and the othertwo held at the Union's office on Lyndale Avenue on Feb-ruary 8 and March 28, 1973. Also during this period, ap-proximately 90 of the Respondent's employees signed anapplication for membership in the Union, each paying a $1initiation fee,most of whom signed in the presence of abusiness agent.In addition to the above-stipulated facts, it was furtherstipulated by the parties that "By letter dated January 2,1973, the International Carpenters' Union granted LocalUnion No. 2497 a dispensation to accept employee appli-cants of Advanced Industries Division-Overhead DoorCorporation into membership of the Union without pay-ment of the initiation fee for the period beginning Decem-ber 20, 1972, through March 31, 1973. An extension of thisdispensation was granted by the International Union byletter dated April 16, received by the Union on April 18,for the period, April 1, 1973, through September 30,1973." 3The affidavits of a number of employees obtained by theBoard in early May 1973 during the investigation of theobjections were received in evidence by stipulation of allparties that the contents of the affidavits would reflect thetestimony of each, were he called, and that the affidavitswere to be accepted as truth of the matter stated herein.Thus, according to the affidavit of Darlene Romenesko,an employee identified as one of the leading union organiz-ers, at the third union meeting which was held at the unionoffice on March 28, it was decided by a hand vote of theemployees attending that "employees could loin the Unionand pay a $1 initiation fee until March 31, 1973, afterwhich they would have to pay $25," and further, that "newemployees hired after March 31, but prior to the electionwould have the opportunity of joining the Union for a $1fee."Corroborative of Romenesko is the affidavit of employ-ee Gail Criscione who states that, during a union meetingat the union office, she raised her hand and, in answer toher question, Business Agent Barnett 4 confirmed that it2With respect to this objection, in his Supplemental Decision and Certifi-cation of Representatives,the Regional Director,pursuant to his investiga-tion,found,inter alia,that "during one of the several union campaign meet-ings prior to the election, the employees in attendance agreed by a handvote that employees who joined the Union prior to March 31, 1973, wouldbe allowed to pay the reduced initiation fee of $1, but that employees whojoined subsequent to that date would be required to pay a$25 fee,"and that"it was further agreed that new employees, hired after March31, 1973, butprior to the election on April19, 1973 (or later if the Employer's Request forReview was granted), could pay the reduced fee " As the Regional Directorfound that such conduct,under applicable Board law at that time, was notob4ectionable,he found the objection to be without meritA further stipulationby theparties reveals that after the April 19 elec-tion, employees were still joining the Union by paying a $1 initiation fee" Barnett, whose first name does not appear, was identified on the recordas an official of the International Union 520DECISIONSOF NATIONALLABOR RELATIONS BOARDwas true thatshe could pay $1now and get a union mem-bership, but that if she waited until after the election shewould have to pay $25. According to Criscione, either Bar-nett or Business Agent Jerry Jahnke followed up by statingthat "the $1 payment was just like going to a sale-paynow and it's cheaper." At the meeting, according to Cris-cione, a date of March 30 was set by Barnett "before whicha $1 fee could be paid," and a vote was taken which per-mitted any new girl hired prior to the election to pay the $1fee.Several employees, namely Marge Wallace, LaurieHartzeim,Margaret Van Hout,and Anita Berg, amongothers, told Criscione before the election that they paid the$1 then rather than having to pay $25 later on.Further corroborative of Romenesko and Criscione, isthe affidavit of employee Violet Poolman, who stated thatat the March 28 meeting at the union office, one of theunion representatives, whose name she did not know, toldthe employees that anyone could sign a membership appli-cation and pay $1 until the end of March, after which itwould go up to $25. Poolman signed the application andpaid $1 because she thought she would be better off paying$1 at that time rather than $25 later. According to Pool-man, the business representative told the employees thatthe fee would be returned if the Union lost the election.The affidavit of employee Kris Ganzel also states that ata union meeting a majority of the employees voted that "allemployees who did not join the Union and pay $1initia-tion fee prior to March 31, 1973, would have to pay $25after that date," and that, "new employees hired afterMarch 31 ... would be required to pay only $1 until theelection."According the affidavit of employee GeaneLitscher, she paid a $1 initiation fee at one of the meetings"with the understanding that if I paid at that time, I wouldnot have to pay $25 later if the Union won the election."Four employee witnesses and one of the two union offi-cials involved in the organizing campaign, Jerry Jahnke,testified on behalf of the Charging Union. Jahnke testifiedthat at the February 8 meeting, some of the employeeswanted to raise the initiation fee, that he prevailed uponthem to wait "until we got to the bargaining table" to es-tablish the initiation fee, and that it was voted to keep it at$1. Jahnke also testified that at some meeting he had men-tioned $25 as a normal fee, that such a fee was discussed,and that "he got the impression from the people that that'swhat they would establish at a later date, $25." Somewhatinconsistent with his testimony as to his "impression" ofwhat the people "would" do, Jahnke also testified that atthismeeting, the date unspecified, a motion was made andcarried to raise the initiation fee to $25 at the time we gotto the bargaining table.On cross-examination, Jahnke admitted that "more thanlikely" he read to the employees at the February 8 meetingthe letter of January 2 from the International granting theLocal Union dispensation to accept applicants withoutpayment of an initiation fee until March 31, 1973, whichletter in pertinent part reads as follows:This will acknowledge receipt of your letter dated De-cember 20, requesting dispensation of initiation fee foremployees of Advanced Industries, Inc., Division ofOverhead Door Company on behalf of Local UnionNo. 2497.In compliance withyourrequest, dispensation is here-withgranted toLocal Union No. 2497 toaccept appli-cants of the above namedCompanyinto membershipwithout payment of initiation fee for the period begin-ning December20, 1972,through March31, 1973. TheLocal Unionis also exempt from forwarding the re-quired fee to the General Secretary's department, dur-ing this period of dispensation.In this regard, Jahnke admitted that such authority waslimited through March 31, and, although denying that theemployees were told that they must sign up before March31 to take advantage of the $1 initiation fee, Jahnke testi-fied,without corroboration by any of the other witnesses,that the employees were told "that we could get anotherdispensation at any time I so desired to write the letter andkeep it at $1."Employee Irene Garretts testified that at some meetingthe motion was made and passed that "We would possiblyraise our initiation fee to $25," but that we wait until afterwe negotiate it with Mr. Sumnich. Employee Varlee Frei-muth testified that at some meeting, "the motion was madeto raise the initiation fee, but we had voted that we didn'twant it raised at this time until we had negotiated with VicSumnich."Employee Agnes Brinkman also testified that at somemeeting it was voted to leave the initiation fee of $1 untilwe get to the bargaining table. Brinkman recalled on cross-examination that, in connection with the hand vote, it wasdecided that employees could join for $1 until March 31,but did not recall the $25. She also testified that at one ofthe earlier meetings Barnett,International officer,told theemployees that the initiation fee will be $1 until March 31,and that "When we had our own local with our own offi-cers that we would vote as members of our union on ourinitiation fee." Also on cross-examination, when confront-ed with Romenesko's affidavit and asked again whether"the vote was people ... signing the application afterMarch 31 would have to pay $25," Brinkman answered, "Itcould be, but I doubt it."Employee Karne Thorn testified that, at some meeting,Jahnke mentioned that at a later time, if the members sovoted, the initiation fee could be raised to $25 or more.Thorntestified on cross-examination, after looking at theaffidavits of Romenesko and Barbara Vick, that it was herrecollection that anyone could join the Union for $1 andthat people who waited until March 31 would have to paya $25 fee "if it was voted on by the members." Thorn'srecollection, if not her credibility, is subject to question onthe ground that she testified that the second letter of dis-pensation was ready by Barnett to employees at "one ofthose meetings from the first of the year of '73 prior to theelection,"whereas the last meeting before the election washeld on April 16, 2 days before the letter was received.ANALYSIS AND CONCLUSIONSObviously, there exists a vital disparity between the testi-monial affidavits of Romenesko, Criscione, Poolman, Gan- ADVANCE INDUSTRIES DIV.zel, and Litscher, on the one hand, and the testimony ofJahnke, Garretts, Freimuth,Brinkman,and Thorn, on theother Based on my appraisal of their demeanor while testi-fying, I found but one of the fivewitnessesto appear be-fore me impressive.In observingJahnke I could not helpbut feel that he was well-aware of theSavairwaiver andknew what he should and should not testify to. I was notthen nor am I now convinced that he was being entirelytruthfulAs to the four employee witnesses, not one ofthem had any sort of recollection as to which meetings theywere testifying to, or the specifics as to the meetings or thevote taken. The testimony of all four, particularly Garretts,Freimuth, and Brinkman, was vague and often evasive,and varied in some particulars as to what really was said orwhat was voted. In some instances, again particularly Gar-retts. Freimuth, and Brinkman, I formed the opinion that,when asked a crucial question on cross-examination, theysimply were not being truthful in their answers.Thorn, the onewitnesswho did impress me with hercandor, I feel, was perhaps testifying to the facts as sheremembered them, but that her ability to recall may havebeen hindered by the fact that over a year had transpiredsince the events occurredBy contrast, the affidavits of the five employees whosestatements reveal that, by the statement of either Jahnkeand Barnett,' or by vote of the employees, the $1 initiationfee was valid only until March 31, after which a $25 feewould be charged, were executed before Board agents in-vestigating the matter less than a month after the Aprilelection. This factor alone, compared with the evasive testi-mony of those testifying more than a year later, must begiven substantial weight in determining the true facts 6Further, as none of the four employee witnesses testifiedthat she had attended all of the unionmeetings, it isentire-ly possible, consistent with the outstanding dispensation ofthe International valid through March 31, that, notwith-standing the earlierstatementsand possibly an earlier voteif actually made, such a vote, as suggested by the affidavits,was in fact taken on March 28 with none of these four girlspresent. It is apparent that the topic of an initiation fee anditspossible increase was discussed at all of themeetings,and that the figure $25 was bantered around considerably.Thus, even the testimony of Thorne, to the effect thatJahnke told the employees at "somemeeting"that if themembers so voted the fee could be raised to $25 or more,aswell as her testimony that people who waited untilMarch 31 would have to pay a $25 fee "if it was voted in bythemembers," does not rule out the distinct possibilitythat, in her absence, such a vote was taken and passed onMarch 28Thus, I credit the testimony of the five witnesses hereinonly to the extent that such testimony is not inconsistentwith the credited sworn statements included in the affida-5Barnett was not called to testify, and thereforestatementsattributed tohim remain unrefuted6Nor should the fact be overlooked that theSavairdecision didnot issueuntil long after the taking of the affidavits and well in advance of the hear-ing herein521vits alluded to above. I am persuaded, and so find, that,consistent with the limited authority granted Jahnke andthe Local Union to accept applicantsintomembershipwithout payment of an initiation fee only until March 31,coupled with the fact that an extension of such authority,although retroactive, was not received by the Local UnionuntilApril 18, by vote at the March28 union meeting itwas decided that employees could continue to join theunion by paying $1 initiation fee until March 31, afterwhich employees would have to pay $25, and that newhiresup until the time of the election could join for $1.7The Supreme Court,in itsSavairdecision, on facts veryclosely parallelling the findings herein, affirmed the refusalof a court of appeals to enforcean 8(a)(5) bargaining orderof the Board, holding that the waiver of initiation fees con-ditioned upon joining the union prior to anelection is notpermissible. InSavair,during an organizational campaignand prior to an election, the Union circulated "recognitionslips."Employees who signed up before the election be-came members of the Union and did not have to pay aninitiation fee. Employees who did notsignthe slip beforethe election, and the Union was voted in, had to pay thefee. In holding that such a practice interfered with employ-ees' rights under Section 7 of the Act, the Supreme Courtreasoned,interaka,that "By permitting the Union to offertowaive an initiation fee for those employeessigning arecognition slip prior to the election, the Board allows theUnion to buy endorsements and to paint a false portrait ofemployees' support during an election campaign.In the instantcase,which I find is controlled by theSavairholding, employees were put on notice that thewaiver of all but the $1 initiation fee was made available bytheUnion only to those employees joining the UnionthroughMarch 31, and that those who joined thereaftercould do so only by paying a $25 fee. The fact that theMarch 31 cutoff precedes by 19 days the scheduled elec-tion does not alter this rationale for, in its recentCon-Pacdecision,' the Board "read the majority opinion inSavairas finding improper any waiver of initiationfeeslimited tothe period before an election which can reasonably be con-strued as either an inducement to sign a union authoriza-tion card or to vote for the Union."Nor, as argued by Counsel for the Charging Party, doesthe fact that the $25 fee was not thereafter charged or thatthe International's dispensation was extended, thereby per-nutting a continuation of the $1 fee even after the election,warrant a different conclusion. It is not known how manyof the 90 employees who signed membership applicationsbefore the election, thereby pledging by "sacred oath" toact in the best interest of the Union, did so before March31, because they had been made aware by Jahnke that thedispensation cutoff was March 31 and because they wereon notice that if they waited they would have to pay $25.9' In so finding, I specifically discredit testimony indicating the contrary orthat whichasserts thatany increasein initiationfee would not take placeuntil contract negotiations commenced'Con-Pac, Inc,210 NLRB 466 (1974)'This figure would appear particularlysignificant in viewof the fact thatthe balloting at the electionshows 73 for and 65 against the Union, with 7challenged ballots 522DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONSBoard's directive, I hereby recommend that the electionheld on April 19, 1973, among the Respondent's employeesinCase 30-RC-1944 be set aside, that the RegionalDirector's Certification of Representative of May 25, 1973,designating the Union as the collective-bargaining repre-sentative for the Respondent's employees, be rescinded,and that the Board's Decision and Order, dated November26, 1973, finding that the Respondent had unlawfully re-fused to bargain with the Union, be vacated."et at,210 NLRB 182 (1974), andBill Knapp's North Flint, Inc, et at,210NLRB 907 (1974)"Consistent with my findings and conclusions, I recommend that theBoard act favorably upon Respondent's motion to dismiss the complaintmade at the close of the hearing hereinIn concluding, as did the Supreme Court inSavair,thatthe Union herein engaged in impermissible conduct priorto the representation election,10 in compliance with the10 The instant fact situation is clearly distinguishable from the severalBoard decisions rendered sinceSavair,holding permissible an unconditionalwaiver of fees available to all employees joining before and after the elec-tion, or held open until contract negotiations or ratification SeeCon-Pac,Inc, supra, S & S Product Engineering Services, Inc,210 NLRB 912 (1974),Levitz Furniture Company of Santa Clara, Inc,211 NLRB 417 (1974),PlasticComposites Corp,210 NLRB 728 (1974),Irwindale Division, Lau Industries,